Citation Nr: 0738037	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected right 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and November 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The case was subsequently 
transferred to the jurisdiction of the RO in St. Petersburg, 
Florida where it currently resides.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2007.  
A transcript of the hearing is contained within the claims 
file.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim; it is neither 
cumulative nor redundant of evidence already of record; and 
it raises a reasonable possibility of substantiating the 
claim.

3.  The veteran currently has PTSD that is etiologically 
related to confirmed in-service stressors.


CONCLUSIONS OF LAW

1.  Subsequent to the June 2002 RO rating decision, new and 
material evidence has been received, and therefore the 
appellant's claim of entitlement to service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.  PTSD was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a claim of entitlement to 
service connection for PTSD.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Board points out that although the RO apparently reopened 
the claim of entitlement to service connection for PTSD, and 
adjudicated it on the merits in the statement of the case, 
the Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted]. 


The Veterans Claims Assistance Act of 2000

As the claim of entitlement to service connection for PTSD is 
being granted in full, the Board will not include a 
discussion of the RO's compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), as any failure of VA to 
properly implement the VCAA has necessarily been 
nonprejudicial with respect to this issue.  The Board will 
defer any discussion of the VCAA in relation to the lumbar 
spine claim until such time as that issue has returned from 
remand.  


Legal Criteria

New and Material Evidence

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 
 
An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's claim of entitlement to service connection for 
PTSD was denied in a June 2002 rating decision for the stated 
reason that the veteran's stressors could not be verified.  
That decision was not appealed and is final.  The evidence 
received since the June 2002 decision includes several 
statements from the veteran's fellow servicemen, which 
corroborate some of the veteran's claimed stressors.  The 
evidence received also includes an opinion dated in February 
2004 from a physician at the VA Mental Hygiene Clinic in 
Gulfport, Mississippi.  That opinion relates a diagnosis of 
PTSD to the veteran's service in the Persian Gulf War.  Such 
evidence clearly relates to an unestablished fact necessary 
to substantiate the claim.  Moreover, such evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim, and it 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, as new and material 
evidence has been received, reopening of the claim of 
entitlement to service connection for PTSD is in order.  The 
Board will now address the merits of the reopened claim.

The veteran maintains that he has PTSD based on several in-
service stressors.  Among those stressors is an event where 
he claims to have viewed burned bodies of deceased Iraqi 
soldiers.  

A review of the veteran's service records indicates that he 
had service in Southwest Asia during the Persian Gulf War, 
and that he was trained as a diver.  The Board notes, 
however, that there is no indication that he engaged in 
combat with the enemy for purposes of the combat presumption.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  In 
cases such as this, the record must contain service records 
or other credible evidence which supports and does not 
contradict the veteran's testimony.  Doran, 6 Vet. App. at 
289.  

The record contains numerous buddy statements from other 
servicemen who served with the veteran in the Southwest Asia 
Theatre during the Persian Gulf War.  Those statements 
include a letter from a fellow diver, M.D.E. in which he 
described first-hand knowledge of the veteran's stressor of 
having witnessed the bodies of burned Iraqi soldiers, and 
recounted an episode during which he attempted to show the 
veteran pictures he had taken of some of the bodies.  
According to M.D.E., the veteran refused to look at them and 
left the area looking noticeably uneasy.  

M.D.E.'s letter is certainly not conclusive proof of the 
occurrence of the veteran's claimed stressor.  However, it is 
credible evidence which supports and does not contradict the 
veteran's testimony.  That is all that is necessary.  There 
is no evidence of record that contradicts the veteran's 
statements or those of M.D.E.  Accordingly, the Board accepts 
M.D.E.'s account as verification of the claimed in-service 
stressor.  The record also contains a letter from a VA 
physician dated in February 2004, which states that the 
veteran has PTSD stemming from his experiences in the Gulf.  
Accordingly, the Board concludes that all elements necessary 
for the establishment of service connection for PTSD have 
been met.  



ORDER

Reopening of the claim of entitlement to service connection 
for PTSD is granted.

Entitlement to service connection for PTSD is granted.



REMAND

Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected right 
ankle disability.

The Board notes initially that a claim of entitlement to 
service connection for a low back disorder was denied on a 
direct basis in an April 1993 rating decision.  That decision 
was not appealed.  The claim here on appeal is limited to 
consideration of a secondary service connection claim.  The 
veteran asserts that he developed a low back disability as a 
result of a fall caused by his service-connected right ankle 
disability.  However, for the reasons set out below, the 
Board finds that additional development is needed to resolve 
the issue.  
 
The veteran filed his secondary service connection claim in 
August 2005.  Emergency room records dated in April 2005 show 
that he fell getting into the tub and twisted his right ankle 
and low back and continued to have back pain.  An acute 
lumbar myofascial strain was diagnosed.  Other records 
associated with the injury show diagnoses of acute sciatica 
and a lumbar contusion.  

Based on the emergency room report, it is clear that the 
veteran suffered an injury to his back in April 2005.  
However, from the terminology used in the resulting 
diagnoses, i.e., acute and contusion, it is not clear that 
the injury resulted in a chronic disability.  Other evidence 
supports this interpretation.  In a May 2005 VA outpatient 
note, the veteran stated that his low back pain was getting 
better.  A July 2006 outpatient primary care provider note 
shows a finding that, upon review of recent MRIs, the 
veteran's lumbar spine was basically unremarkable for his 
age.  The examiner also listed a pain disorder associated 
with psychological and general medical factors.  

There is also some question as to the role of a prior back 
injury.  Although an MRI dated in April 2005 showed 
significant disc degeneration at L5-S1 and compression of the 
right L5 nerve root, past medical history noted on the April 
2005 report showed that the veteran had a history of sciatica 
and disc herniation at L5 at the time of the injury.  
Moreover, a VA examination conducted in January 1993, more 
than a decade prior to the injury, showed a diagnosis of 
possible degenerative disc disease of the lumbosacral spine 
at that time.  

Also well prior to the injury, a March 1999 treatment record 
shows that the veteran injured his back on the job.  And, in 
a December 2003 VA examination report, the veteran was noted 
to have back pain with resulting reduction in strength.  

In sum, although the veteran apparently suffered an injury in 
April 2005 which caused pain in his lower back, the 
contemporaneous evidence indicates that the injury was 
thought at the time to be acute.  Prior evidence indicates 
that the veteran had lumbar spine symptomatology and a 
diagnosis that predated the April 2005 injury.  It is unclear 
from the evidence of record whether the veteran currently has 
a chronic lumbar spine disability that is related to the 
April 2005 injury.  The Board therefore believes that a 
medical opinion is necessary to resolve the issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his claimed lumbar spine disability during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically determine whether 
all pertinent Social Security disability 
records have been obtained.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current lumbar 
spine disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

For any current lumbar spine disability 
diagnosed, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder was caused or chronically 
worsened by the service-connected right 
ankle disorder, specifically by the April 
2005 fall injury.  The examiner is asked 
to explain the basis for all opinions 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


